Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 8-10, 12, 14-16, 21-26 and 28-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner does not find support in the original disclosure of the diameter of the threaded portion being measured at the thread root diameter.  Paragraph [0040] which introduces the interior thread diameter as a first diameter 112 shown in Fig. 7 does not specify or show that the first diameter is measured at a root of the thread.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8-10, 12, 14-16, 21-26 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Dobbin (US 10,428,860) in view of Bynum (US 3,482,864) and Hsu (US 2016/0108951).  Many of the claims are alternatively rejected in view of Dobbin in anticipation of a clarification of the 90 degree transition between seating region and counterbore region.  To that end Dobbin discloses a system sealing a bolt hole in a part (10) comprising a straight shank bolt (3) extending through the hole and a collar (20) fastened to the bolt.  The collar comprising an interior threaded portion (25, 26); a seal cavity (27) between the threaded portion and a second end; a resilient seal (32) capable of sealing around the straight shank bolt (Figs. 4, 5).  The resilient seal is made of Teflon (column 5, line 28), has an outer diameter greater than the seal cavity to form an interference fit in the seal cavity (column 5, paragraph beginning line 18).  The volume of the seal cavity is “substantially” equal to the resilient seal as shown in Figs. 4 and 5 where a volume of the countersunk portion (at 12) would substantially fill the upper part of the cavity.  The seal cavity comprises; a counterbore region (29) with a diameter greater than a thread diameter; a transition region (28) between the thread and the counterbore; and a seal seating region (31) with a diameter greater than the counterbore receiving the seal with the interference fit (Fig. 3).  The transition region includes a straight line between the counterbore and the interior threaded portion, and the seal seating region includes a 90 degree directional transition from the counterbore region.  There further is shown to lack a radius at the .    
Dobbin does not disclose the collar to include a frangible region.  Bynum discloses a system sealing a bolt hole in a part (43) similar to Dobbin but further including a frangible region (20) between a first end of the collar and the threaded portion comprising a frangible torque-transmitting shaft (15) with in a wall thickness (at 21) less than the threaded portion.  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide the collar of Dobbin with a frangible portion as disclosed in Bynum because both are from the same field of endeavor where the addition of the frangible portion would provide the same predictable torque limiting results
Dobbins in view of Bynum does not disclose the inner diameter of the torque-transmitting shaft portion to be greater than a root diameter of the thread to provide a step in the inner profile.  Hsu discloses a collar (2) comprising a threaded portion (25) and, a torque-transmitting shaft portion with an inner surface (26) having a diameter shown to be greater than a root of the thread to provide a step in the inner profile.  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to make the inner diameter of the torque-transmitting shaft portion of modified Dobbins greater than the thread root diameter as disclosed in Hsu because both modified Dobbins and Hsu are from the same field of endeavor, namely frangible collars, where the modification would yield the same predictable results.
In regards to claims 8 and 15, Dobbin does not specify the alloy to have a yield strength within the range of 140,000 to 260,000 psi.  At the time the invention was made it would have been an obvious matter of design choice for one of ordinary skill in the art to select the titanium alloy with a yield strength within the claimed range because it is from a similar field of invention.
.

Claims 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Dobbin in view of Bynum and Hsu as applied to claims 1 and 10 above, and further in view of Hatter (US Des. 244,908).  Dobbin as modified by Bynum does not disclose the exterior diameters of the torque-transmitting shaft and the threaded portion to be about the same, and the exterior of the threaded portion to be cylindrical.  Hatter shows a nut with a torque-transmitting shaft with the same diameter as a cylindrical threaded portion (see Fig. 1 and 2).  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to design the nut of modified Bynum with the torque-transmitting shaft with the same diameter as the threaded portion, and with the interior threaded portion having a cylindrical external diameter as shown in Hatter as a matter of design choice.  


Response to Remarks
The 112 first paragraph rejection is maintained for the reasons as explained above.  The examiner finds no support for the first diameter being taken at the root; is not described as being taken 

Applicant argues the claims define over Goyer in view of Bynum and Hsu.  The examiner agrees and accordingly the rejection has been withdrawn.

Applicant argues the claims define over the Dobbin in view of Bynum and Hsu because combination fails to disclose the seal ring inner diameter greater than the first diameter.  In response, the examiner maintains this feature is taught in the combination for the reasons as clarified in the above rejection so no further response is considered necessary.

In regards to new claims 31 and 33 applicant argues the pending combination of Dobbin in view of Bynum and Hsu does not disclose the smooth cylindrical exterior surface of the threaded portion and it also would not have been obvious because Dobbin discloses that same exterior surface with a torque transmitting shape.  In response, the reference to Hatter (US Des. 244,908) has been found to have the same design as now claimed in claims 30-33 as explained in the above rejection.  And as to the combination being unobvious, the torque transmitting shape disclosed in Dobbin would not be necessary once it has been modified with the frangible region as disclosed in Bynum so the combination is merely changing the design shape which would not be unobvious because it would continue to function the same.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hatter (US 4,957,401) and Balderrama (US 10,113,579) are cited as other examples of a frangible nut portion having a same diameter as a threaded portion.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677